EXAMINER’S COMMENT
Pending Claims
Claims 1, 3-6, 9, 12, 15, and 18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 8, 10, 11, 13, 14, 16, 17, and 19 has been rendered moot by the cancellation of these claims.
The objection to claims 4-6, 9, 12, 15, and 18 has been overcome by the amendment to claims 5 and 12.
The rejection of claims 2, 7, 8, 10, 11, 13, 14, 16, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Ohtake et al. (US Pat. No. 4,954,304) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 3-6, 9, 12, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Ohtake et al. (US Pat. No. 4,954,304) has been overcome by amendment.
The rejection of claims 1, 3-6, 9, 12, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pat. No. 5,612,424) has been overcome by amendment.
Allowable Subject Matter
Claims 1, 3-6, 9, 12, 15, and 18 are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 1, 2021